Citation Nr: 0525049	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  96-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1984 
to March 1988, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in November 2000 
and November 2003, and that development was completed by the 
RO and the Appeals Management Center, respectively.  The case 
has since been returned to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board obtained a medical opinion in April 
2005, and the veteran's representative submitted a private 
medical opinion directly to the Board in June 2005.  The 
veteran subsequently submitted a waiver of the RO's initial 
consideration of the evidence.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to 
currently have a back disorder that is etiologically related 
to his military service.


CONCLUSION OF LAW

Residuals of a low back injury were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(2004). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
December 1994 rating decision as well as the August 1995 
Statement of the Case and the February 1997, January 2000, 
May 2000, June 2002, and December 2004 Supplemental 
Statements of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, letters were sent to the veteran in 
March 2001 and April 2004 that specifically informed him of 
the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) the March 2001 and April 2004 letters 
have essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the veteran was not notified of 
the VCAA in connection with his claim for service connection 
until after the initial unfavorable decision in this case.  
However, in another case regarding the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant in March 2001 and April 2004, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded a VA examination in October 1994 in connection with 
his claim for service connection, and medical advisory 
opinions were obtained in December 2002 and April 2005.  

The Board does acknowledge that the veteran's service medical 
records may be incomplete; however, in accordance with the 
VCAA and implementing regulations, the RO continued its 
efforts to obtain all relevant medical records until it was 
reasonably certain that such records did not exist or that 
further efforts to obtain those records would be futile.  In 
this regard, the RO noted that the veteran's entrance 
examination was missing and requested the veteran's complete 
service medical records from the National Personnel Records 
Center (NPRC) in November 1994.  A response was received 
later that month indicating that all medical records had been 
sent to the RO in October 1994 and that there were no other 
medical records in the file at NPRC.  In August 1985, the RO 
requested that NPRC provide the veteran's hospital and 
clinical records from Camp Casey, Korea dated in November 
1987, but a response indicated that such clinical reports 
were not on file and that medical records had previously been 
sent in October 1994.  

In January 2000, the veteran himself made a request for his 
medical records pertaining to an emergency room visit in 
November 1987 at Camp Casey, Korea.  He did receive several 
duplicates of his service medical records that had already 
been obtained by the RO, and he forwarded those records for 
review.  However, he also received a response indicating that 
prior searches had been made for inpatient and clinical 
records dated from 1987 to 1988 at Camp Casey, Korea and that 
all of those searches had yielded negative results.  The 
veteran made another request in June 2000, but it was noted 
that he wanted his records to apply for VA benefits and that 
the RO already had copies of his service medical records.  

In December 2000, the RO once again requested the veteran's 
complete service medical records, including his entrance and 
separation examinations on microfiche, and his active duty 
clinical inpatient records for a low back injury at Camp 
Casey, Korea from November 1987 to December 1987 as well as 
for active duty clinical inpatient records for a low back 
injury at Oakland Air Force Base in California from January 
1988 to March 1988.  No additional records were located.  
Another request was made for the veteran's service medical 
records in April 2004, but the response noted that such 
records had been sent in October 1994.  

The RO subsequently contacted the United States Army Reserve 
Personnel Command (ARPERSCOM) requesting copies of any 
service records that the organization may have or information 
about the location of those records.  APERSCOM stated that 
they did not have such records and referred the request to 
NPRC.  As such, the Board finds that the VA has done 
everything reasonably possible to assist the veteran in 
obtaining his complete service medical records.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
service connection for residuals of a low back injury is 
appropriate.


Background and Evidence

Service records show the veteran had active service from June 
1984 to March 1988.

Service medical records indicate that the veteran was 
provided an enlistment examination in February 1984 during 
which a clinical evaluation found his spine to be normal.  He 
was later afforded a medical examination in May 1988 at which 
time he reported having a medical history of recurrent back 
pain secondary to a fall.  A clinical evaluation did not 
reveal any clinical abnormalities of the spine.

In his June 1994 informal claim, the veteran stated that he 
had injured his back while he was stationed at Camp Casey in 
Korea in 1987.  He reportedly had fallen off a communications 
truck on which he had been working and was hospitalized at an 
Army hospital for a few hours.  He stated that he received 
physical therapy at the hospital at Camp Casey from November 
1987 to March 1988.  The veteran also stated that he had 
never received treatment for his back injury since his 
separation from service.

VA medical records dated from September 1994 to April 1995 
document the veteran's complaints and treatment for low back 
pain.  

VA medical records dated in April 1995 indicate that a CT 
scan was taken of the veteran's lumbar spine, which revealed 
mild central disc bulges at L4-L5 and L5-S1 levels.

The veteran was afforded a VA examination in October 1994 
during which he reported being in good health until he fell 
off a communications van and landed on his head and back 
while serving in Korea in November 1987.  He indicated that 
he had had chronic low back pain since that time with 
episodes of sharp back pain five or six times a month.  It 
was noted that x-rays were taken in September 1994, which 
revealed his cervical and lumbar spine to be within normal 
limits.  Following a physical examination, the veteran was 
diagnosed as having musculoskeletal low back pain.
 
Private medical records dated from June 1995 to August 1998 
document the veteran's complaints and treatment for chronic 
low back pain.  It was also noted that he had been in a car 
accident in December 1996 at which time he had numbness and 
pain from the back of his neck to his lower back.  

In his July 1995 hearing testimony before a Hearing Officer 
at the RO, the veteran indicated that he had fallen off a 
communications van during his period of service and was 
paralyzed three to four hours.  He was treated at an Army 
hospital at Camp Casey and was placed on continuous profile 
until the time of his separation.  He testified that he had 
had chronic lower back pain since he sustained the injury, 
but he did not seek immediate treatment because the pain was 
not as bad at that time.  The veteran's representative also 
stated that his separation examination did not include x-rays 
and commented that even if such x-rays were taken they 
probably would not have shown the problem or the cause of his 
low back pain, as the x-rays since then have not shown the 
problem.

Private medical records dated from November 1999 to December 
1999 document the veteran's treatment for low back pain.  In 
November 1999, he indicated that his symptoms had resolved 
since his injury in service, but that he did still have 
persistent low back pain.  He reported having a recent 
exacerbation from lifting three weeks earlier.  The treating 
physician listed his impression as a lumbar strain.  An MRI 
was then obtained, which showed the veteran's spine to be 
normal.  

The veteran submitted a statement in February 2000, which 
both of his parents signed, indicating that he had suffered 
from back pain ever since he separated from service.

VA medical records dated in March 2001 indicate that the 
veteran was diagnosed with chronic back pain.

A medical expert opinion was obtained from a VA physician in 
December 2002.   The expert stated that the correct 
diagnostic classification of the veteran's current back 
disorder was one of muscle spasm.  He acknowledged the 
findings of both the April 1995 CT scan and December 1999 MRI 
and stated:

"So far as I can see in the absence of 
any indication in the CT scan of 
compromise of dural space or nerve roots 
by the disc bulges the most likely reason 
is that the CT scan is at least as likely 
faithful to the skeletal system as any 
test, including MRI and that the reader 
of the 1995 CT scan was just better 
attuned to disc position than was the 
reader of the MRI taken in 1999.  In 
either event, there is no evidence that 
any nervous structure is compromised by 
any lumbar spinal structure in either 
evaluation."

He also stated that it was at least as likely as not that the 
veteran's current back problem, muscular pain, was related to 
the fall that the veteran reported happening during service.  
He commented that the major problem is that there was a loss 
of continuity between 1988 and 1994 and specifically between 
the purported fall and the veteran's report of a history of 
such an injury on the May 1988 report of medical history, and 
between the May 1988 report and the first documented post-
service medical treatment in October 1994.  

Because of some of the inadequacies of the December 2002 VA 
opinion, the Board requested another medical opinion for 
clarification.  Thus, a medical opinion was obtained in April 
2005 in which an orthopedic surgeon indicated that the 
veteran had been previously diagnosed with a muscle spasm, 
which he noted was a physical sign rather than a lumbar spine 
diagnosis.  Based on a review of the veteran's claims file, 
the examiner stated there were no medical records that 
revealed a chronic back condition from his military service.  
As such, he stated that there was no medical evidence from 
history or physical examinations to record a definitive 
orthopedic or neurosurgical diagnosis from the veteran's 
complaint.  Consequently, the examiner opined that it was 
less likely than not that the veteran's complaints presented 
in the medical records were related to his fall while he was 
on active duty.

Ann Marie Gordon, M.D. submitted a statement in June 2005 in 
which she indicated that the she had reviewed the veteran's 
claims file and pertinent medical records.  She also stated 
that low back pain and back injuries are quite complex 
conditions involving bones, muscles, tendons, discs, nerves, 
blood vessels, and other soft tissue.  She related that the 
degree and nature of the injury often predicts the extent of 
instability of these structures, and in some cases, can 
result in a chronic back condition that predisposes a person 
to the development of further injury.  Dr. Gordon indicated 
that it was difficult to determine the degree of injury that 
occurred in service, but she also noted that some falls could 
result in self-limiting conditions that resolve over a short 
period of time and could affect the musculature resulting a 
chronic condition.  She stated that the medical evidence of 
record indicates that the veteran suffered from back pain 
following an in-service injury and that he had been evaluated 
for chronic low back pain that had been deemed muscular in 
nature.  Dr. Gordon further opined that it was at least as 
likely as not that the veteran's in-service injury 
contributed to his current back condition.




Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of a low back injury.  More 
specifically, he claims that he has a current back disorder 
that is related to an injury he had sustained during his 
military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
residuals of a back injury.  The Board acknowledges that at 
the time of his May 1988 Reserve examination, the veteran 
reported having a medical history of recurrent back pain 
secondary to a fall.  However, a clinical evaluation did not 
reveal any abnormalities of the spine.  In fact, the medical 
evidence of record does not show that the veteran sought any 
treatment for his back for many years following his 
separation from service.  Thus, any symptomatology the 
veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals 
prior to 1988.

In addition to the lack of evidence establishing that a 
chronic back disorder manifested during service or within 
close proximity thereto, the Board finds that a preponderance 
of the medical evidence is against the veteran's claim.  In 
this regard, the record shows that there were no complaints, 
treatment, or diagnosis of a back disorder for many years 
following the veteran's separation from service.  A to the a 
current diagnosis, the Board does acknowledge that an April 
1995 CT scan showed that the veteran had disc bulges; 
however, the December 2002 VA examiner noted that the CT scan 
did not indicate that there was any compromise of dural space 
or nerve roots by the disc bulges and stated that there was 
no evidence that any nervous structure was compromised by any 
lumbar spinal structure in either the April 1995 CT scan or 
the December 1999 MRI.  In addition, the Board observes that 
the veteran was diagnosed as having a lumbar strain in 
November 1999; however, as noted above, there is no current 
diagnosis of such pathology and more significantly, no 
competent medical professional has specifically linked a 
current diagnosis of lumbar strain to any incident of the 
veteran's military service.  

Additionally, the Board has considered the December 2002 VA 
examiner's opinion that the correct diagnostic classification 
was muscle spasm as well as his comment that it was at least 
as likely as not that the veteran's current back problem, 
muscular pain, was related to the fall that the veteran 
reported happening during service.  However, the April 2005 
medical examiner indicated that muscle spasm was a physical 
sign rather than a lumbar spine diagnosis.  The Board also 
acknowledges Dr. Gordon's June 2005 opinion that it was at 
least as likely as not that the veteran's in-service injury 
contributed to his current back condition.  However, the 
Board notes that she did not provide a current diagnosis 
other than her indication that the veteran had previously 
been evaluated for chronic low back pain that had been deemed 
muscular in nature.  To the extent the veteran has been 
diagnosed with pain, the Board notes that pain alone, without 
a diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of competent medical evidence of a present disability 
in this case, there can no be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Significantly, the April 2005 examiner stated there were no 
medical records that revealed a chronic back condition from 
his military service.  He also stated that there was no 
medical evidence from history or physical examinations to 
record a definitive orthopedic or neurosurgical diagnosis 
from the veteran's complaints and consequently opined that it 
was less likely than not that the veteran's complaints 
presented in the medical records were related to his fall 
while he was on active duty.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for the residuals of a back injury.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
the veteran's residuals of a back injury is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has a back disorder that is related 
to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a diagnosed back disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection for residuals of a low back injury is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


